Title: To George Washington from Capel and Osgood Hanbury, 10 December 1767
From: Capel & Osgood Hanbury
To: Washington, George



Esteem’d Friend
London Decemr 10th 1767

We Wrote thee the 20 Octobr last ⅌ Capt. Johnson to which refer since then we have not reced any of thy favours—The Estates 8 Hhds Tobo ⅌ the Hanbury are not yet dispos’d of as the buyers do not come up to the price we think them worth, however hope that after Xmass the Market will be brisker—As the Bearer Capt. Esten will in all probability be an early Ship in the Country we flatter ourselves in case our Friends give him dispatch he will Arrive here to a good Market wch is an event we much wish for as it will enable us to render such Accot sales as we make no doubt will give satisfaction—Thy kind assistance to him wth some of thy own Tobacco & Friendly influence in procuring a larger share of the Estates Consignmts to us by him will be always thankfully remembred We intend to send a small Ship in the Spring to James River wch if thee can assist in the dispatch of we shall esteem a further favor conferd on us who are wth great regard & Esteem Thy Assurd Friends

C. & O. Hanbury

